
	

113 HR 684 IH: Marketplace Fairness Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 684
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Womack (for
			 himself, Ms. Speier,
			 Mr. Conyers,
			 Mr. Welch,
			 Mrs. Noem,
			 Mr. Griffin of Arkansas,
			 Mr. Poe of Texas,
			 Mr. Cohen,
			 Ms. Chu, Mr. Amodei, Mr.
			 Deutch, Mr. Diaz-Balart,
			 Mr. Johnson of Georgia,
			 Mr. Ross, Ms. DelBene, Mr.
			 Schock, Ms. Linda T. Sánchez of
			 California, Mrs. Ellmers,
			 Mr. Larson of Connecticut,
			 Mr. Barletta,
			 Mr. Langevin,
			 Mr. Crenshaw,
			 Mr. Crawford,
			 Mr. Dent, Ms. Pingree of Maine,
			 Mr. Young of Indiana,
			 Ms. Schwartz,
			 Mr. Grimm,
			 Mr. Ellison,
			 Mr. Gibson,
			 Ms. Tsongas,
			 Mr. Conaway,
			 Mr. Stivers,
			 Ms. Norton,
			 Mr. Capuano,
			 Ms. McCollum, and
			 Mr. Austin Scott of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore States’ sovereign rights to enforce State and
		  local sales and use tax laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marketplace Fairness Act of
			 2013.
		2.Authorization to
			 require collection of sales and use taxes
			(a)Streamlined
			 sales and use tax agreementEach Member State under the
			 Streamlined Sales and Use Tax Agreement is authorized to require all sellers
			 not qualifying for the small seller exception described in subsection (c) to
			 collect and remit sales and use taxes with respect to remote sales sourced to
			 that Member State pursuant to the provisions of the Streamlined Sales and Use
			 Tax Agreement, but only if the Streamlined Sales and Use Tax Agreement includes
			 the minimum simplification requirements in subsection (b)(2). A State may
			 exercise authority under this Act beginning 90 days after the State publishes
			 notice of the State’s intent to exercise the authority under this Act, but no
			 earlier than the first day of the calendar quarter that is at least 90 days
			 after the date of the enactment of this Act.
			(b)AlternativeA
			 State that is not a Member State under the Streamlined Sales and Use Tax
			 Agreement is authorized notwithstanding any other provision of law to require
			 all sellers not qualifying for the small seller exception described in
			 subsection (c) to collect and remit sales and use taxes with respect to remote
			 sales sourced to that State, but only if the State adopts and implements the
			 minimum simplification requirements in paragraph (2). Such authority shall
			 commence beginning no earlier than the first day of the calendar quarter that
			 is at least 6 months after the date that the State—
				(1)enacts legislation
			 to exercise the authority granted by this Act—
					(A)specifying the tax
			 or taxes to which such authority and the minimum simplification requirements in
			 paragraph (2) shall apply;
					(B)specifying the
			 products and services otherwise subject to the tax or taxes identified by the
			 State under subparagraph (A) to which the authority of this Act shall not
			 apply; and
					(2)implements each of
			 the following minimum simplification requirements:
					(A)Provide—
						(i)a
			 single entity within the State responsible for all State and local sales and
			 use tax administration, return processing, and audits for remote sales sourced
			 to the State;
						(ii)a
			 single audit of a remote seller for all State and local taxing jurisdictions
			 within that State; and
						(iii)a
			 single sales and use tax return to be used by remote sellers to be filed with
			 the single entity responsible for tax administration.
						A State
			 may not require a remote seller to file sales and use tax returns any more
			 frequently than returns are required for nonremote sellers. No local
			 jurisdiction may require a remote seller to submit a sales and use tax return
			 or to collect sales and use taxes other than as provided by this
			 paragraph.(B)Provide a uniform
			 sales and use tax base among the State and the local taxing jurisdictions
			 within the State pursuant to paragraph (1).
					(C)Source all
			 interstate sales in compliance with the sourcing definition set forth in
			 section 4(7).
					(D)Provide—
						(i)information
			 indicating the taxability of products and services along with any product and
			 service exemptions from sales and use tax in the State and a rates and boundary
			 database;
						(ii)software free of
			 charge for remote sellers that calculates sales and use taxes due on each
			 transaction at the time the transaction is completed, that files sales and use
			 tax returns, and that is updated to reflect rate changes as described in
			 subparagraph (H); and
						(iii)certification
			 procedures for persons to be approved as certified software providers.
						For
			 purposes of clause (iii), the software provided by certified software providers
			 shall be capable of calculating and filing sales and use taxes in all States
			 qualified under this Act.(E)Relieve remote
			 sellers from liability to the State or locality for the incorrect collection,
			 remittance, or noncollection of sales and use taxes, including any penalties or
			 interest, if the liability is the result of an error or omission made by a
			 certified software provider.
					(F)Relieve certified
			 software providers from liability to the State or locality for the incorrect
			 collection, remittance, or noncollection of sales and use taxes, including any
			 penalties or interest, if the liability is the result of misleading or
			 inaccurate information provided by a remote seller.
					(G)Relieve remote
			 sellers and certified software providers from liability to the State or
			 locality for incorrect collection, remittance, or noncollection of sales and
			 use taxes, including any penalties or interest, if the liability is the result
			 of incorrect information or software provided by the State.
					(H)Provide remote
			 sellers and certified software providers with 90 days notice of a rate change
			 by the State or any locality in the State and update the information described
			 in subparagraph (D)(i) accordingly and relieve any remote seller or certified
			 software provider from liability for collecting sales and use taxes at the
			 immediately preceding effective rate during the 90-day notice period if the
			 required notice is not provided.
					(c)Small seller
			 exceptionA State is authorized to require a remote seller to
			 collect sales and use taxes under this Act only if the remote seller has gross
			 annual receipts in total remote sales in the United States in the preceding
			 calendar year exceeding $1,000,000. For purposes of determining whether the
			 threshold in this subsection is met—
				(1)the sales of all
			 persons related within the meaning of subsections (b) and (c) of section 267 or
			 section 707(b)(1) of the Internal Revenue Code of 1986 shall be aggregated;
			 or
				(2)persons with 1 or
			 more ownership relationships shall also be aggregated if such relationships
			 were designed with a principal purpose of avoiding the application of these
			 rules.
				3.Limitations
			(a)In
			 generalNothing in this Act shall be construed as—
				(1)subjecting a
			 seller or any other person to franchise, income, occupation, or any other type
			 of taxes, other than sales and use taxes;
				(2)affecting the
			 application of such taxes; or
				(3)enlarging or
			 reducing State authority to impose such taxes.
				(b)No effect on
			 nexusThis Act shall not be construed to create any nexus between
			 a person and a State or locality.
			(c)Licensing and
			 regulatory requirementsNothing in this Act shall be construed as
			 permitting or prohibiting a State from—
				(1)licensing or
			 regulating any person;
				(2)requiring any
			 person to qualify to transact intrastate business;
				(3)subjecting any
			 person to State or local taxes not related to the sale of goods or services;
			 or
				(4)exercising
			 authority over matters of interstate commerce.
				(d)No new
			 taxesNothing in this Act shall be construed as encouraging a
			 State to impose sales and use taxes on any goods or services not subject to
			 taxation prior to the date of the enactment of this Act.
			(e)No effect on
			 intrastate salesThe provisions of this Act shall apply only to
			 remote sales and shall not apply to intrastate sales or intrastate sourcing
			 rules. States granted authority under section 2(a) shall comply with all
			 intrastate provisions of the Streamlined Sales and Use Tax Agreement.
			(f)No effect on
			 Mobile Telecommunications Sourcing ActNothing in this Act shall
			 be construed as altering in any manner or preempting the Mobile
			 Telecommunications Sourcing Act (4 U.S.C. 116–126).
			4.Definitions and
			 special rulesIn this
			 Act:
			(1)Certified
			 software providerThe term certified software
			 provider means a person that—
				(A)provides software
			 to remote sellers to facilitate State and local sales and use tax compliance
			 pursuant to section 2(b)(2)(D); and
				(B)is certified by a
			 State to so provide such software.
				(2)Locality;
			 localThe terms locality and local
			 refer to any political subdivision of a State.
			(3)Member
			 StateThe term Member State—
				(A)means a Member
			 State as that term is used under the Streamlined Sales and Use Tax Agreement as
			 in effect on the date of the enactment of this Act; and
				(B)does not include
			 any associate member under the Streamlined Sales and Use Tax Agreement.
				(4)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or other legal entity, and
			 a State or local government.
			(5)Remote
			 saleThe term remote sale means a sale into a State
			 in which the seller would not legally be required to pay, collect, or remit
			 State or local sales and use taxes unless provided by this Act.
			(6)Remote
			 sellerThe term remote seller means a person that
			 makes remote sales in the State.
			(7)SourcedFor
			 purposes of a State granted authority under section 2(b), the location to which
			 a remote sale is sourced refers to the location where the item sold is received
			 by the purchaser, based on the location indicated by instructions for delivery
			 that the purchaser furnishes to the seller. When no delivery location is
			 specified, the remote sale is sourced to the customer's address that is either
			 known to the seller or, if not known, obtained by the seller during the
			 consummation of the transaction, including the address of the customer's
			 payment instrument if no other address is available. If an address is unknown
			 and a billing address cannot be obtained, the remote sale is sourced to the
			 address of the seller from which the remote sale was made. A State granted
			 authority under section 2(a) shall comply with the sourcing provisions of the
			 Streamlined Sales and Use Tax Agreement.
			(8)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and
			 any other territory or possession of the United States.
			(9)Streamlined
			 sales and use tax agreementThe term Streamlined Sales and
			 Use Tax Agreement means the multi-State agreement with that title
			 adopted on November 12, 2002, as in effect on the date of the enactment of this
			 Act and as further amended from time to time.
			5.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
		6.PreemptionExcept as otherwise provided in this Act,
			 this Act shall not be construed to preempt or limit any power exercised or to
			 be exercised by a State or local jurisdiction under the law of such State or
			 local jurisdiction or under any other Federal law.
		
